HATCHETT, Justice.
Petitioners seek to have reviewed those certain orders of the Florida Public Service Commission, being Order No. 12072, dated *193April 30, 1975, and Order No. 11210, dated July 14, 1975. We have jurisdiction pursuant to Article V, Section 3(b)(3), Florida Constitution, and Fla.App. Rule 4.1.
After full review of the record, we are not convinced that the orders are illegal, unauthorized, or failed to accord with the essential requirements of the law controlling the matter under review. Accordingly, petition for writ of certiorari is denied.
OVERTON, C. J., and BOYD, ENGLAND and SUNDBERG, JJ., concur.